 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarriage Ford, Inc and John Morrison, CharlesRogers, Raymond Mayfield, Harold Daugherty,Carl Pisacrita and Edward Vanover and StanleyDaniel Paige and Peary Wilson. Cases 9-CA-19149, 9-CA-19397-1, and 9-CA-19397-225 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 1 March 1984 Administrative Law JudgeJames T Youngblood issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and OrderWe affirm the judge's finding that the Respond-ent violated Section 8(a)(1) and (4) of the Actwhen it discharged Peary Wilson and permanentlylaid off Stanley Paige because they refused to givefalse testimony to the Respondent in the form of anaffidavit which was to be used by the Respondentin connection with the Board's investigation of anunfair labor practice charge filed against the Re-spondent We reverse, however, the judge's findingthat the six used-car salesmen were discharged forcomplaining concertedly to the Respondent regard-ing the changes in hours and working conditions inviolation of Section 8(a)(1) of the Act For the rea-sons stated fully below, we find that these six em-ployees quit their positions voluntarily because oftheir dissatisfaction with the changes in the Re-spondent's work scheduleThe facts as found by the judge are as followsThe Respondent operates an automobile and truckretail dealership in Clarksville, Indiana On 19 No-vember 19822 Lonnie Hacker, the Respondent'snew-car manager, announced to the entire salesforce that a change would be implemented, effec-tive immediately, in the Respondent's work hoursUnder the previous work schedule, the salesmenwere required to work shifts from either 9 a m to' The Respondent has excepted to some of the judge's credibility findings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2 All dates are in 1982 unless indicated otherwise4 p m or 2 to 9 p m on Monday, Wednesday, andFriday, and from 9 a m to 6 p m on Tuesday,Thursday, and Saturday Under the newly imple-mented system, each salesman was required towork from 9 a m to 9 p m on Monday, Wednes-day, and Friday, and from 9 a m to 6 p m onTuesday, Thursday, and Saturday 3 Although boththe new- and used-car salesmen were dissatisfiedover the new work hours, no one complained tothe Respondent at that timeOn 24 November, the used-car salesmen decidedto complain to the Respondent's president, DavidKelley, about their dissatisfaction with the newwork schedule On their way to see Kelley, theywere observed by Wayne Sword, the Respondent'sused-car manager, who stopped the men and askedwhere they were going The group informed himthat they were going to talk to Kelley about thenew hours Sword asked the men to meet with himfirst They met with him in the used-car building,at which time they expressed their dissatisfactionwith the new work schedule and with a help-wanted advertisement for new- and used-car sales-men that the Respondent had placed in the localnewspaper The salesmen requested an opportunityto speak with Kelley, but Sword asked them togive him some time and he would voice their com-plaints to Kelley and that, in turn, he would informthem of Kelley's decisionLater that day, Sword informed Kelley and theother managers of the used-car salesmen's com-plaints and stated that the used-car salesmen hadthreatened to quit if the work schedule was not re-turned to its previous format 4 Kelley reaffirmedthat he, not the salesmen, ran the dealership, andthat the new work schedule would not be changedFollowing this meeting, Sword informed the used-car salesmen that everything would be worked outto their satisfaction by 26 NovemberOn 26 November, Kelley held a regularly sched-uled sales meeting He informed the employees thatthe newly implemented work schedule would notbe changed and accused the employees who hadcomplained about the change in hours of not caringwhether the Respondent went bankrupt The used-car salesmen attempted to explain that they didcare, but Kelley stated angrily that the group whocaused the trouble on Wednesday could leave orcould just go on out the door The six used-carsalesmen then left the Respondent's premises,thanking Kelley for giving them the opportunity towork at the Respondent's facility and wishing hima Under both systems however, each salesman was given either Tues-day or Thursday off4 Sword admitted at the heanng that the used car salesmen had neverstated that they would quit if the hours were not changed272 NLRB No 59 CARRIAGE FORD319well in his business. As they were leaving, Kelleyinstructed the used-car salesmen to return the keysto their demonstrator automobiles.He also asked the business manager to follow thesalesmen to make sure that they did not damagethe facility or equipment. After they left, Kelleyremarked, "[Mow that we've gotten rid of sometroublemakers, we'll have our sales meeting."Kelley then changed the new hours.Based on the above, the judge concluded thatthe six used-car salesmen were discharged in viola-tion of Section 8(a)(1) of the Act because they con-certedly complained to the Respondent about theirhours and working conditions. In support of thisconclusion, he relied on Kelley's statement that theused-car salesmen could leave or could just go onout the door, on Kelley's retrieval of the keys totheir demonstrator automobiles at this 26 Novem-ber meeting, and on his conclusion that the used-car salesmen were not given an opportunity to talkto Kelley about their concerns.Contrary to the judge, we find that the used-carsalesmen quit their employment voluntarily. Thus,we find that Kelley's statement that they couldleave or could just go on out the door was not astatement of discharge.5 Rather, it was a statementgiving them the option to abide by the Respond-ent's legitimate work rules or find other employ-ment.' The employees chose the latter course. Thevoluntary nature of their decision was demonstrat-ed by the deliberate manner in which they depart-ed, thanking Kelley and wishing him well. Thus, atthis time, as well as before the meeting, the em-ployees had the opportunity to express their con-cerns about the new work hours. In this context,Kelley's instructions that the used-car salesmenreturn their car keys before departing does not sup-port a finding that the employees were discharged,because his action is as consistent with their havingquit as with a discharge.5 See Jack Thompson Oldsmobile, 266 NLRB 824 (1983), remanded 684F 2d 458 (7th Cm 1982) In Thompson, supra, a car salesman protested anew rule implemented by his employer dealership, prompting the generalmanager to reply that if the salesman did not like the new rule he could"get the hell out" On remand, the Board accepted the circuit court's de-cision that the new rule was legitimate, and held that the employee's de-parture constituted a quit, not a constructive discharge. The Board fur-ther concluded that the employer's policy change was not so Intolerablethat the employee could be found to have been forced to resign ratherthan accept the policy change. Id at 825 See also KDEN BroadcastingGo, 225 NLRB 25 (1976) (the employer's statement that "if" an employ-ee could not work the assigned shift she was no longer employed atKDEN was found to fall short of a discharge)6 Kelley's decision to lengthen the car salesmen's work shifts was a le-gitimate business decision reflective of management prerogative whichlargely went uncontested The Respondent ascertained the need to pro-vide a larger sales force per shift to accommodate the incoming custom-ers, and, in order to preserve the existing salesmen's positions, the Re-spondent increased their work hours rather than hiring additional sales-men who would compete directly with them for commissions See Mun-ford, Inc., 266 NLRB 1156 (1983)Similarly, Kelley's remark•"now that we'vegotten rid of the troublemakers"•does not supporta finding that the salesmen were terminated. Kelleywas angry with the salesmen, as his statementsdemonstrate, but he did not terminate them, orforce them to resign. They left voluntarily.7Accordingly, we reverse the judge's finding thatthe six used-car salesmen were discharged for con-certedly complaining to the Respondent regardingthe changes in hours and working conditions inviolation of Section 8(a)(1) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Carriage Ford, Inc., Clarksville,Indiana, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Laying off, discharging, or otherwise dis-criminating against its employees because theyhave filed charges or given testimony under theAct, or because they refuse to give false testimony,to be used by the Respondent in connection withthe Board's investigation of charges.(b)In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Unless reinstatement has already been of-fered, offer Stanley Paige and Peary Wilson imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings they may have suffered as a result of the dis-crimination against them, in the manner set forth inthe remedy section of the decision.(b)Post at its facility in and around Clarksville,Indiana, copies of the attached notice marked "Ap-pendix." Copies of the notice, on forms providedby the Regional Director for Region 9, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-Under these circumstances, we do not agree with our dissenting col-league that the Respondent's subsequent unlawful action shed light on itsactions at the meeting It was the salesmen, not the Respondent, whowalked out While the Respondent's later attempts to improve its litiga-tion posture were unlawful, those actions could not change the nature ofthe previous actions by the employees8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyMEMBER DENNIS, dissenting in partContrary to my colleagues, I do not believe therecord supports their conclusion that the used-carsalesmen voluntarily quit employment A few daysbefore 26 November 1982 the Respondent an-nounced a change in work hours Both new- andused-car salesmen were dissatisfied about thechange The used-car manager promised to voicethe used-car salesmen's complaints to PresidentKelley On 26 November, at a sales meeting,Kelley told employees the new work hours wouldnot be changed and accused the complaining em-ployees of not caring whether the Respondentwent bankrupt When the used-car salesmen at-tempted to talk to Kelley, he angrily told themthey could leave or just go on out the door, and hedid not permit them to speak As the used-carsalesmen left, Kelley instructed them to returntheir demonstrator car keys and instructed anothermanagement official to follow the salesmen toensure that they did no damage to the facilityAfter the used-car salesmen were gone, Kelley saidto the new-car manager, "[Mow that we've gottenrid of some troublemakers, we'll have our salesmeeting" Kelley then announced a change in thenew work hoursKelley's anger, his interruption of the used-carsalesmen and refusal to allow them to speak, histelling the salesmen to just go on out the door andto leave their demonstrator car keys, and hisremark about "getting rid of troublemakers"•allthese facts lead me to conclude, as did the judge,that "the used car salesmen did not walk off thejob but were in fact told to leave by Kelley whichis tantamount to termination" I also believe thisconclusion is buttressed by the finding of other vio-lations on which my colleagues and I agree In pre-paring a defense to the used-car salesmen's unfairlabor practice charge, the Respondent sought tohave employees swear the salesmen had voluntarilyquit, and those who refused were unlawfully dis-charged This conduct strongly suggests that theRespondent in fact discharged the used-car sales-men and was trying desperately to cover upIn sum, I would find in agreement with thejudge that the used-car salesmen engaged in pro-tected concerted activity, and because of their ac-tivity the Respondent terminated them in violationof Section 8(a)(1)APPENDIXNotice To EmployeesPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or permanently lay offemployees because they refuse to give testimony inconnection with the National Labor RelationsBoard's investigation of chargesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the ActWE WILL offer immediate and full reinstatementto Stanley Paige and Peary Wilson to their formerjobs, without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole for any loss of earnings they may have suf-fered as a result of our discrimination and other re-lated conduct against them, with interestCARRIAGE FORD, INCDECISIONSTATEMENT OF THE CASEJAMES T YOUNGBLOOD, Administrative Law JudgeThe consolidated complaint which issued on April 15,1983, alleges that Carriage Ford, Inc (Respondent) dis-charged seven of its employees and permanently laid offone employee in violation of Section 8(a)(1) and (4) ofthe Act The Respondent filed an answer admitting thejurisdiction of the Board and that certain individualswere supervisors within the meaning of the Act, butdenied the commission of any unfair labor practicesThis matter was heard before me on July 12 and 13,1983, in Louisville, Kentucky All parties were present atthe hearing and following the hearing the Respondentand the General Counsel filed briefs which have beenduly considered 1On the entire record in this matter, and from my ob-servations of the witnesses and their demeanor, and afterdue consideration of the briefs filed herein, I make thefollowing 21 By motion dated November 1, 1983, the Respondent requested leaveto file a supplemental bnef with an attached decision of the NationalLabor Relations Board in Munford Inc , 266 NLRB 1156 (1982), whichIssued on August 1, 1983 There being no objections the supplementalbnef by the Respondent is accepted2 The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered To theextent that any testimony or other evidence not mentioned in this dee!Continued CARRIAGE FORD321FINDINGS OF FACT AND CONCLUSIONSI THE BUSINESS OF THE RESPONDENTThe Respondent is an Indiana corporation with anoffice and place of business in Clarksville, Indiana, whereit is engaged in the retail sale of automobiles and trucksThe Respondent admits, and I find, that it is an employerwithin the meaning of Section 2(6) and (7) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent began its operations on September 1,1982 3 In November, the Respondent employed approxi-mately 11 salesmen, 6 of 'whom were used-car salesmenand 5 were new-car salesmen Prior to November 19, thesalesmen were required to work shifts which were from9 a m to 4 p m and 2 to 9 p m on Monday, Wednesday,and Friday The employees worked from 9 a m to 6p m on Tuesday, Thursday, and Saturday It was theRespondent's practice to conduct a sales meeting onMonday, Wednesday, and Friday beginning around 8 30a m Additionally, the Respondent conducted weeklymanagers' meetings and it was at a weekly managers'meeting during the week of November 15 that DavidKelley, owner and president of the Respondent, an-nounced that the salesmen would no longer work shiftson Monday, Wednesday, and Friday, but would all workfrom 9 a m to 9 p m on these days Several of the man-agers present expressed some degree of opposition to thischange in hours, however, Kelley did not change his po-sitionOn November 19, New-Car Manager Lonnie Hackerannounced this change in work hours to the entire salesforce The employees were told that the new schedulewas effective immediately Although it appears that bothnew- and used-car salesmen were dissatisfied over thenew work hours, no one complained to the Respondentat that timeOn November 24, the used-car salesmen decided tocomplain to Kelley about their dissatisfaction with thenew work schedule and in a group started walkingacross the parking lot on their way to see Kelley in hisoffice They were observed by Wayne Sword, the used-car manager, who stopped the, men and asked wherethey were going He was told by the group, specificallyby John Morrison, that they were going to talk to Kelleyconcerning the hours 4 Sword asked the men to meetmon may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking m probativeweight, surplusage, or irrelevant Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses Where it may be re-quired I will set forth specific credibility findings3 Unless otherwise indicated all dates refer to 19824 In his testimony Sword stated that they made the comment thatthey were not going to work those hours" All of the employees whotestified concerning this conversation testified that at no time did theystate that they were not going to work the hours They testified that theywere concerned about the hours To the extent that there is a discrepan-cy between the testimony of Sword and the employees, I credit the testi-mony of the employees over that of Sword Sword did admit that theemployees never said they would quitwith him first, and that he was busy at the time but hewould meet with them in a few minutes About an hourlater the used-car salesmen met with Sword in the used-car building, and discussed their dissatisfaction with thenew work schedule and a help-wanted advertisement fornew- and used-car salesmen that the Respondent hadplaced in the Louisville Courier Journal, the local news-paper The salesmen requested an opportunity to speakwith Kelly, but Sword asked them to give him sometime and he would voice their complaints to KellySword also told the salesmen that he would inform themof Kelley's decision START HEREThe record reflects that later in the day Sword spokewith Kelley and informed him of the used-car salesmen'scomplaints He also told Kelly that the used-car salesmenthreatened to quit if the work hours were not changedback to shifts This record also reflects that Sword toldthe other managers that the used-car salesmen werethreatening to quit if the hours were not changed As in-dicated, on cross-examination, Sword admitted that theused-car salesmen did not say they would quit if thehours were not changed During the meeting betweenSword and Kelley all of the other managers joined in thediscussion and from the record it appears that Kelleyconsidered the possibility of returning to the old sched-ule but ultimately decided against it Kelley testified thatwhen Sword told him that the used-car salesmen werethreatening to leave, he was upset, that he had decidedwho was going to run the dealership, him or the sales-men, and that he wanted to get that point across to thesalesmen in the November 26 meeting At the end of themeeting Kelley informed the managers that the newschedule would not be changedOn November 26, Lonnie Hacker, Respondent's new-car manager, conducted the regularly scheduled salesmeeting and announced that the newly implementedwork schedule would not be changed Kelley waspresent at this meeting and announced that the newly im-plemented work schedule would not be changed and ac-cused those employees who had complained about thechange in hours of not caring whether he went bankruptMorrison and the other used-car salesmen attempted toexplain that they did care, but Kelley angrily stated thegroup who caused the trouble on Wednesday couldleave or could just go on out the door The employeeswere not given an opportunity to talk and Morrison andthe other five employees left, thanking Kelley for givingthem the opportunity to work at the Respondent's facili-ty and wishing Kelley well in his business As they wereleaving Kelley instructed Morrison and the other fiveused-car salesmen to return the keys to their demonstra-tor automobiles Kelley also instructed the business man-ager, Robert Worrall, to follow the men to the used-cardepartment to ensure that they did not damage the Re-spondent's facility or equipment After the men filed outof the room Kelley turned the meeting back over toHacker who stated, "Now that we've gotten rid of sometroublemakers, we'll have our sales meeting"At this point Kelley announced that he could changethe newly installed work schedule, and informed the re-maining employees that henceforth they would only be 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired to work until 6 p.m. on the day preceding theirregularly scheduled off day.On January 6, 1983, Morrison, Rogers, Mayfield,Daugherty, Pisacrita, and Vanover filed charges with theBoard. Thereafter, Kelley instructed the business manag-er, Robert Worrall, to prepare an affidavit for the em-ployees and managers for use in investigation of thesecharges. That statement reads as follows:TO WHOM IT MAY CONCERN:I was an attendant at the November 27, 1982,Friday Sales Meeting at Carriage Ford Inc. Clarks-ville, Indiana.Management stated that they were not going tochange the salesmen's scheduled hours. Due to notchanging the hours some salesmen walked out be-cause they did not want to work the hours sched-uled.They walked out of their own free will. Thosesalesmen walking out were Harold Daugherty, Ray-mond Mayfield, John Morrison, Carl Pisacrita,Charles Rogers, and Edward Vanover.Salesman /s/Subscribed and sworn to before me this ____ day of, 1983Notary PublicState of IndianaCounty of ClarkMy commission expires August 22, 1985Worrall and Hacker circulated copies of this affidavitamong Respondent's employees and managers and askedthem to sign it. New-car salesmen Stanley Daniel Paigeand Peary Wilson refused to sign the statement. Paigetestified that he refused to sign because he believed theprepared statement was not true and Wilson refused tosign because he was not present at the November 26sales meeting.Peary Wilson testified that somewhere between Janu-ary 10 and 15, 1983, Hacker called him into his officeand handed Wilson the above-mentioned affidavit. He in-formed Wilson that the dealership needed some help;that he wanted Wilson to help him; and he wanted himto read the affidavit and to sign it. Wilson stated that heread the affidavit and told Hacker that he could not signit because he was not there on that date, and if he signedthe affidavit he would be perjuring himself. Hacker re-sponded, "You mean, you're not going to help me?"Wilson told Hacker that he could not do it. Wilson testi-fied that he had a premium demonstrator automobile be-cause he was the top salesman for the month of Decem-ber, and that he was going to turn his car in on the firstof January, but Hacker had told him to keep on drivingit as he was doing a good job. A premium demonstratoris a large expensive automobile, whereas average sales-men drive a small car like a Ford Escort. When he re-fused to sign the affidavit Hacker told him to turn in thepremium demonstrator. Hacker told him to drive anEscort or nothing.Wilson testified that following his refusal to sign theaffidavit he was no longer given any referrals of poten-tial sales by management and had to start making ap-proximately 25 phone calls a day, which he had not beendoing at that time.Wilson testified that on January 31, 1983, he wasworking with a man and wife customer, who were inter-ested in purchasing a Ford pickup truck, called aRanger. He said that the couple had come in from Indi-ana in a car and they wanted to purchase a truck. Hesaid the couple wanted to trade in the car and a pickuptruck that was back at the farm. They wanted to testdrive the new Ford Ranger and in so doing would go tothe farm and the wife would drive the pickup trucktrade-in back.Wilson said that he explained this to Hacker, andHacker said that it was all right. In the absence of the lotboy, Hacker also assisted him in getting the Ford Rangerready, so the customers could test drive the vehicle.5Wilson testified that after the couple left he went backto the used-car department to get the used-car managerto make an appraisal on the vehicle brought in by thecouple. Sword was not there so Wilson took the keys upto Hacker. He stated that Hacker asked him to shut thedoor and said, "I want you to get your shit and get outof here." He said, "There's another salesman that's goingto work these customers when they return." And "Iwant your stuff out of here." Wilson asked him what hemeant and Hacker reiterated that he wanted his ass outof there. When Wilson asked what he had done Hackerresponded, "Don't say any more," and asked Wilson forthe keys to his demonstrator.Hacker then went to Wilson's office and took the keysto his demonstrator out of his desk and called the lot boyto get his demonstrator and to take Wilson home. Wilsontestified that at no time did Hacker tell him why he wasbeing discharged. When Wilson asked to speak toKelley, Hacker responded, "You're not going to talk toany damn body," and "in fact, Mr. Kelley wasn't in andwouldn't be in all day long." Wilson said at this pointHacker went into a rage.Wilson did not leave the dealership immediately andwhen Hacker went into a rage he went upstairs to Wor-rail's office and asked Worrall if Kelley was there. WhenWorrall responded no, Wilson informed him that he hadbeen discharged, and that he did not know why. At thistime Hacker came to the top of the stairs and toldWilson that he had his stuff ready and to get out ofthere. As Wilson was leaving he stopped at CharlieHeck's office and told him what happened. Heck wassurprised and responded, "You've got to be kidding." Atthis point Hacker was at the doorway and said, "I gotyour stuff ready and I want you to get out of here." Thelot boy drove Wilson home.Wilson stated that later on that afternoon Heck calledhim to advise him that he should contact Kelley becauseHacker was spreading rumors that he had been drinkingwith the customers that day, that he was drunk, and that5 The truck that the couple was interested in was sitting on a tripod infront of the dealership Hacker helped Wilson get the truck off thetripod. CARRIAGE FORD323Hacker had found a bunch of whiskey bottles in his deskdrawer Wilson contacted Kelley who informed him thathe had not had a chance to check out the problem butright now it was out of his hands Wilson denied that heever drank with a customer, that he was drinking withcustomers on that date, or that he ever drank whileworkingLonnie Hacker testified that he terminated Wilson be-cause several times he had smelled alcohol on Wilson'sbreath and on that particular day he was pretty wellunder the influence He said one time before he smelledalcohol on Wilson's breath, and he asked him about itand was told that it was some type of medication thatWilson was taking He stated that on January 31, 1983,Wilson was staggering and there was something abouthis speech, that it was different, and that he was shakingvery badly and that his breath smelled of alcohol Hiseyes were glassy and red He confronted Wilson and toldhim that he felt like Wilson had been drinking, and thathe was not going to tolerate it and that he was going toterminate his employment He said that he told Wilson toget his things together and leave Although Hacker hadbeen told that Wilson was drinking on the job, he admit-ted that he never saw Wilson drink on the jobStanley Paige testified that he began working for theRespondent in October 1982 as a new-car salesman andthat he worked there until February 23, 1983, that in thelatter part of his employment Lonnie Hacker was his im-mediate supervisor Paige testified that, on the Wednes-day before Thanksgiving, he was walking by Hacker'soffice on the showroom floor and he heard Dave Kelleysay, "What are we going to do about the problem in theused car department?" He heard Lonnie Hacker say,"that problem will be over with by Monday" At thatpoint Hacker saw Paige and shut the doorPaige also testified that around January 10, 1983, BobWorrall, the business manager, came into his office andtold him that he needed his help and that he wanted himto sign a document Worrall handed him a copy of theprepared affidavit, as set forth above, and after Paigelooked it over he told Worrall that he did not agree withit and that he would not sign it Worrall asked him tothink about it, at which point Paige told him to leave itand that he would think about it Later that day about 5or 6 p m, Lonnie Hacker called Paige into his office andtold Paige that he wanted to read him something and heread a copy of the affidavit to Paige Hacker slid itacross the desk and told Paige to read it, and then askedhim if he understood it, and said, "I need you to helpme, I need you to sign it" Paige responded, "Well Ican't do that," and advised that he did not agree with itand he did not want to sign something that he did notbelieve was true Hacker told Paige that he hoped hewould reconsider Paige testified that, following thismeeting with Hacker, his treatment by managementchanged in that he was no longer given any call-ins bymanagement, he had to make phone calls, he was notgiven any of the so-called bones, and that he had to startmaking cold-marketing telephone calls Paige testifiedthat later on around January 17 or 18, Hacker called himinto his office again and told him to shut the doorHacker told Paige that he was having problems withPeary Wilson in that he was not a team player and thathe was not part of his team Paige asked what he meant,and when Hacker would not elaborate, Paige stated thatWilson was the hardest working salesman at the dealer-ship and he did not understand the problem Hacker said,"Well, I've got problems with him He's just not part ofmy program"Paige testified that prior to Wilson's discharge he hada conversation with Charles Heck in which Heck toldhim, "You and Peary should be looking for somethingbecause both of you are going to be down-the-roadmotors" (According to the testimony of the witnesses inthis proceeding this means fired or pressured to resign )Heck explained only that the subject came up at a man-ager's meeting and that was the planPaige further testified that also around January 20 hehad a conversation with Hacker which he initiated Hesaid he was telling Hacker about his treatment by theCompany and about Hacker's wanting him to help trainsome new salesmen, that he was working extra hours,and he was through doing extra work without gettingany compensation for it Hacker told him that he did notdo what was important to help Hacker, and when heasked what he was talking about, Hacker responded,"the lawsuit" Page responded he did not want to get in-volved and that he was not going to commit perjury forHacker At this point Hacker got ugly and Paige left hisoffice Paige also testified that the day after Wilson wasterminated he had a conversation with Kelley, initiatedby Paige, relating to his request for a transfer to theused-car department When he was pressured by Kelleyas to why he wanted to transfer he told Kelley thatHacker was eventually going to terminate him Kelleytold Paige that he thought he was wrong, that Hackerhad big plans for Paige Paige stated that Kelley mightbe right but he would prefer to work in the used-car de-partment because he did not want to work for Hackerbecause he felt that he was being set up Kelley askedwhy he felt that way, and Paige responded, "Well, theway Peary Wilson was treated, how am I supposed tofeel?" He said that Wilson had worked himself to deathand he was terminated, and why should he feel secureKelley stated that Hacker had said that Peary Wilsonwas a bad influence on Paige and had influenced Paigenot to help them When Paige said, "What are you talk-ing about?" Kelley responded with the statement, "Youknow, with the lawsuit"Paige testified that in the morning on February 23 hewas called to Hacker's office Hacker told him that heneeded him to sign a paper stating that he understoodthey were having a reduction in force and that he wasgoing to be laid off indefinitely Paige said he toldHacker that it was utterly ridiculous, that "in the car salebusiness you do not lay people off, you might lay offhourly people," but not salesmen who work on commis-sions Hacker responded that they were having a reduc-tion in force, that it was out of his hands, and that he,Paige, was one of the people selected When Paige askedwhen he would be recalled, both Hacker and Swordmerely laughed He was told to clear out his desk andthat the lot boy would drive him home 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaige testified that, to his knowledge, no salesman hadever been laid off while he worked there, that it was notthe practice to lay off salesmen who worked for a com-mission.Paige testified that after the layoff he had a conversa-tion with Hacker who told him that he had to lay Paigeoff, that it came from higher up, that he had no choice.Paige further testified that he had several conversationswith Heck, one immediately after Peary Wilson was ter-minated, in which Heck told him that he would be next.In a later conversation, after Paige's termination, Heckasked him if he would like to return to Carriage; that hecould if he signed a waiver for what had transpired inthe past.This record clearly shows that at the time of andshortly after the so-called reduction in force and layoffof Paige, Respondent hired new employees. Respond-ent's response to the reason it chose to lay off Paigerather than a salesman with less experience was merelythat Paige did not have the proper attitude.Discussion and ConclusionsThe General Counsel argues that the used-car sales-men were discharged or constructively discharged be-cause they concertedly raised objections over the Em-ployer's change of the working hours.The General Counsel also argues that both Wilson andPaige were discharged because they refused to sign affi-davits in connection with the charges filed by the used-car salesmen and therefore were discharged in violationof Section 8(a)(4) of the Act.The Respondent, on the other hand, argues that theused-car salesmen walked out of their own volition be-cause they objected to the change in hours by the Re-spondent and that the Respondent did not dischargethem and certainly did not discharge them for concertedactivities. With regard to both Wilson and Paige, the Re-spondent contends that Wilson was discharged for drink-ing on the job and that Paige was indefinitely laid offand not terminated, and denies that it committed anyunfair labor practices.As it appears from my recitation of the facts concern-ing the used-car salesmen above, it is clear that I haveconcluded that the used-car salesmen did not walk offthe job but were, in fact, told to leave by Kelley, whichis tantamount to termination. At the same time Kelleytook their demonstrator automobiles from them indicat-ing that they were finished. To the extent that there is adifference in testimony between Respondent's witnessesand the car salesmen, I have credited the testimony ofthe car salesmen and have concluded that the Respond-ent discharged these employees because of their protect-ed concerted activities, in violation of Section 8(a)(1) ofthe Act.I have carefully evaluated the testimony of all of theRespondent's witnesses with regard to the termination ofboth Wilson and Paige. Particularly, I have evaluated thetestimony of Hacker as opposed to these two employees.I have concluded that both Wilson and Paige testifiedstraightforwardly and their testimony had a ring of truth,whereas the testimony of Hacker and the other witnessesof management who testified did not have that same ringof truth. In fact, when pressed, testimony of the manage-ment officials with regard to both Wilson and Paigebecame very wishy-washy and it became very obviousthat the Respondent was trying to cover up an otherwiseunlawful discharge of one employee and an unlawful ter-mination of another employee guised as a layoff.Hacker's reason for discharging Wilson was becauseWilson was intoxicated on the day of his discharge. Thiscertainly does not hold water. Hacker himself testifiedthat he had never seen Wilson drinking on the job, thathe only suspected Wilson of drinking, and, on the onetime that he had confronted Wilson, he had been in-formed that Wilson was on medication. There is no evi-dence in this record to indicate that Wilson was not onmedication. None of the management officials testifiedthat they had ever seen Wilson drinking on the job, orthat they had ever thought he was drunk. On the con-trary, the evidence indicates that Wilson was under med-ical care and was taking some form of medication. Thus,it is my conclusion that the discharge of Peary Wilsonwas because of his refusal to sign the affidavit submittedto him by the Respondent and to cooperate with the Re-spondent in the investigation of the charge filed by theused-car salesmen. There is no other real explanation.Wilson's record was good up to the date of his dis-charge. So far as I can determine, he had never beenreprimanded for drinking on the job, although he hadbeen questioned one time and that had been satisfactorilyexplained, in that he was under medication. Wilson was acar salesman and had made some very outstandingrecords. There does not appear to be any valid reasonWilson would have been discharged by the Respondentother than the fact that he had not cooperated with theRespondent in the investigation. In fact, on the day thathe was discharged he was making a sale of a Ford truck.Therefore, it is my conclusion that the Respondent's ter-mination of Peary Wilson was because of his refusal tosign , an affidavit favorable to the Respondent in the in-vestigation of the charge filed by the used-car salesmen.The Respondent's reasons assigned were purely pretex-tual and a subterfuge, and I do not credit Respondent inthis regard.Similarly, the termination of Paige appears to be paral-lel with that of Wilson. Paige, too, refused to cooperatein the investigation of the charge and sign an affidavit insupport of the Respondent. It is quite apparent from thereading of this record that there was no need to lay offany new-car salesmen, that under any form of seniorityor otherwise, Paige would have been the last employeelaid off because he was a good salesman, had a goodrecord, and there were other employees junior to him.Furthermore, from the credited testimony of Paige, it isquite clear that the Respondent discharged Paige becausehe refused to cooperate in connection with the investiga-tion of the charge filed by the used-car salesmen. There-fore, it is my conclusion that Wilson and Paige were dis-charged and permanently laid off because they refused toassist the Respondent during the investigation of theunfair labor practice charge in Case 9-CA-19149. TheRespondent wanted Wilson and Paige to sign swornstatements which it intended to use to respond to the CARRIAGE FORD325unfair labor practice charges Both refused to sign suchstatements This resulted in the Respondent's consideringthem not to be "on his team" and it therefore dischargedWilson and permanently laid off Paige These employeesrefused to sign the statements because, in Wilson's case,it would have been patently false because he was not atthe meeting and had no knowledge of the incident and,in Paige's case, he clearly concluded that the statementwas false The Board has held that the protection of Sec-tion 8(a)(4) not only protects employees from dischargeor discrimination because they filed charges or gave tes-timony under the Act, but also extends to the investiga-tory stage of the charge and extends to employees whowithout malice refused to give testimony voluntarilyagainst a fellow employee Most certainly the protectionof the Act would extend to employees who refused togive false testimony to support an employer's position inconnection with the investigation of a charge filed pursu-ant to the Act Certainly, the Act protects these two em-ployees and I so find Therefore, it is my conclusion thatthe Respondent's discharge of Wilson and permanentlayoff of Paige because they refused to assist the Re-spondent during the investigation of charges is clearlyviolative of Section 8(a)(4) of the Act 6III THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth above,occurring in connection with the Respondent's oper-ations, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerceIV THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the ActAs I have found that the Respondent discharged JohnMorrison, Charles Rogers, Raymond Mayfield, Harold6 See Teamsters Local 420, 257 NLRB 1306 (1981), and C E Wilkinson& Sons, 255 NLRB 1367 (1981)Daugherty, Carl Pisacnta, and Edward Vanover becausethey concertedly complained to Respondent regardingthe changes in hours and working conditions in violationof Section 8(a)(1) of the Act, and that the Respondentdischarged Peary Wilson and permanently laid off Stan-ley Daniel Paige because Wilson and Paige refused togive false testimony in the form of an affidavit whichwas to be used by the Respondent in connection with theBoard's investigation of the charge in the instant case, Ishall recommend the that the Respondent be ordered tooffer these employees immediate and full reinstatement,unless reinstatement has already been offered, to theirformer jobs or, if their jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered asa result of the Respondent's discrimination and other un-lawful conduct against them until such time as the Re-spondent makes them a valid offer of reinstatement withinterest See F W Woolworth Co, 90 NLRB 289 (1950),Florida Steel Corp, 231 NLRB 651 (1977)On the foregoing findings of fact and the entirerecord, I make the followingCONCLUSIONS OF LAW1 Carriage Ford, Inc , the Respondent, is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act2 By discharging John Morrison, Charles Rogers,Raymond Mayfield Harold Daugherty, Carol Pisacnta,and Edward Vanover because they concertedly com-plained to the Respondent regarding the hours andworking conditions, the Respondent has violated Section8(a)(1) of the Act3 By discharging Peary Wilson and permanentlylaying off Stanley Daniel Paige because they refused togive false testimony to the Respondent in the form of anaffidavit which was to be used by the Respondent inconnection with the Board's investigation of the currentcharge, the Respondent has violated Section 8(a)(4) and(1) of the ActThe above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct[Recommended Order omitted from publication I